DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-11, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gaikwad (U.S. Pat. No. 10,226,732 previously published on 6/19/14) and in view of Gillette (U.S. Pub. No. 2013/0298652).
Regarding claim 1, Gaikwad discloses an engine breather filter assembly (fig. 1, col. 1, line 32) for monitoring an internal combustion engine that includes a crankcase (col. 1, line 40), the engine breather filter assembly comprising: 
a filter cavity (fig. 1, shows the cavity that the filter 118 sits in) configured to accommodate a breather filter element (118) the breather filter element configured to filter oil out of a crankcase gas (col. 1, lines 37-39 discloses crank case lubricants in the gases and col. 6, line 66 discloses those are oils); 
a processor (controller 104); 
a sensor module (pressure sensor 140) configured to sense a characteristic of the internal combustion engine (col. 4, lines 50-55, “pressure signal indicative of an air pressure adjacent the pressure sensor”) at a sampling frequency and to output data representative of the sensed characteristic to the processor (fig. 1, signal line between sensor 140 and controller 104) the sampling frequency corresponding to a frequency at which the sensor module senses the characteristic of the internal combustion engine (the sensor is able to sense the pressure), the sensed characteristic comprising engine crankcase pressure (disclosed in col. 1), the sensor module comprising a pressure sensor configured to sense a differential pressure across the breather filter element (col. 5, lines 5-10 discloses a differential pressure sensor where the sensor is sensing the barometric pressure.  In order for air to move from one sensor to the other it would have to travel across the filter and so this does provide a pressure “across” the filter element.  This can be overcome by defining that the readings are taken at the inlet and outlet of the filter.); 
wherein the engine breather filter assembly is configured to provide a housing for the processor (col. 3, lines 65-67). 
Gaikwad does not disclose the processor is configured to determine a firing frequency in Hz of the internal combustion engine using the output data, to generate an aggregated summary of total engine running time at each determined firing frequency for a measured period of time, and to determine dominant frequency value corresponding to the firing frequency generated by the internal combustion engine for the longest period of time during the measured period of time and wherein the sampling frequency correlates to a predetermined maximum expected value of the dominant frequency value determined by the processor.
Gillette, which deals in crankcase pressure, teaches the processor is configured to determine a firing frequency in Hz (paragraph 200 discloses using Hz) of the internal combustion engine using the output data (paragraphs 15-17 discloses creating a histogram of vibration data paragraph 11 discloses how this data relates to firing frequency), to generate an aggregated summary of total engine running time at each determined firing frequency for a measured period of time, and to determine dominant frequency value corresponding to the firing frequency generated by the internal combustion engine for the longest period of time during the measured period of time (A histogram is a graph showing the aggregated number of times an event occurs and so would be identified by being the largest data point in the histogram) and wherein the sampling frequency correlates to a predetermined maximum expected value of the dominant frequency value determined by the processor (paragraph 12 discloses maximums).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Gaikwad with the  data analysis/sampling of Gillette because this creates “meaningful” data (paragraph 12).  Where Gillete mostly discusses the analysis of vibration it is disclosed in paragraph 84 that this analysis can be applied to pressure readings which allows this analysis to work with sensors already installed in the system.
Regarding claim 3 which depends from claim 1, Gaikwad does not disclose wherein the processor is configured to calculate a root mean squared value of engine crankcase pressure (this is understood as “extra-solution” activity since nothing is being done with this data).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have performed this calculation since they would produce a known relationship of engine speed from the pressure data as taught by U.S. Pat. No. 3,797,467 col. 7, lines 5-10 information that is old and well known in the art.  The referenced scavenge pump system is the crankcase and so is discussing how the pressures in that space effect engine speed.
Regarding claim 4 which depends from claim 3, Gaikwad discloses wherein the processor is configured to generate an aggregated summary of the total engine running time at each combination of firing frequency and root mean squared engine crank case pressure (This limitation is understood as meaning keeping a record of what is sensed and calculated.  col. 7, lines 45-67 discloses that the controller maintains historical data in order to analyze the filter.  Col. 4, lines 24-27 discloses using historical data.  This will be construed as this aggregated data as disclosed in the specification of this application in page 4 describing it as a histogram.).
Regarding claim 5 which depends from claim 4, Gaikwad discloses wherein the aggregated summary is updated at a predetermined update frequency by incrementing the aggregated summary with a current value of firing frequency and a current value of root mean squared engine crank case pressure (as addressed above the controller is determining a historical rate of change and updating accordingly).
Regarding claim 7 which depends from claim 4, Gaikwad discloses further comprising a communications module, wherein the communications module is configured to transmit the aggregated summary (display 130 would transmit the data).
Regarding claim 8 which depends from claim 1, Gaikwad discloses wherein the engine breather filter assembly comprises: 
a pre-filter chamber fluidly upstream of the filter cavity and configured to channel pre-filtered engine gas into the filter cavity (116 is a passage through the filter that creates a void and is disclosed as being in fluid communication with the reservoir in col. 3, lines 37-43); 
a post-filter chamber fluidly downstream of the filter cavity and configured to channel post-filtered engine gas out of the filter cavity (160 creates a cavity in the housing that can be construed as a conduit); 
a drain port fluidly downstream of the filter cavity and configured to channel condensed liquid out of the filter cavity (this intended use limitation is addressed by the other of the 114 openings which would be able to allow fluid to drain); and 
a first fluid conduit (140 is the pressure sensor that sits in what can be construed a conduit between the passage 116 and the filter cavity) between a first sensing port of the pressure sensor and a first one of the pre-filter chamber and the post-filter chamber.
Regarding claim 9 which depends from claim 8, Gaikwad discloses wherein the engine breather filter assembly comprises a second fluid conduit between a second sensing port of the pressure sensor and a second one of the pre- filter chamber and the post-filter chamber (col. 4, line 65 – col. 5, line 5 discloses a second sensor outside of the fluid communication with the reservoir.  114 will be considered the fluid conduit that is between that second sensor and the post filter chamber.).
Regarding claim 10 which depends from claim 9, Gaikwad discloses wherein the pressure sensor is a differential pressure sensor configured to sense a differential pressure between the first sensing port and the second sensing port (col. 4, line 65 – col. 5, line 5 discloses this as a differential pressure sensor).
Regarding claim 11 which depends from claim 1, Gillette discloses wherein the processor is configured to receive engine crankcase pressure and to determine a frequency of crankcase pressure oscillation thereby to determine the value representative of the firing frequency (paragraph 84 discloses that the sensor can be a pressure sensor).
Regarding claim 14 which depends from claim 1, Gaikwad discloses further comprising one or more additional transducers (120 is a temperature sensor).
Regarding claim 15 which depends from claim 14, Gaikwad discloses wherein the communications module is configured to transmit data derived from the one or more additional transducers (212 uses data from the sensors to transmit the data to an LCD screen which further transmits the data visually).
Regarding claim 16 which depends from claim 14, Gaikwad discloses wherein the one or more additional transducers includes a temperature sensor (120 is a temperature sensor).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gaikwad (U.S. Pat. No. 10,226,732 previously published on 6/19/14) in view of Gillette (U.S. Pub. No. 2013/0298652) as applied to claim 1 above, further in view of Furuno (U.S. Pub. No. 2005/0021245).
Regarding claim 6 which depends from claim 4, Gaikwad does not disclose wherein the aggregated summary takes the form of a histogram.
Furuno, which deals in communicating engine data, teaches wherein the aggregated summary takes the form of a histogram (paragraph 209 teaches forming engine data into a histogram).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Gaikwad with the histogram of Furuno because this is a form of data presentation that provides the necessary care (paragraph 6 and 7 disclose that this invention presents the data in a way to call to attention the necessary information).

Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gaikwad (U.S. Pat. No. 10,226,732 previously published on 6/19/14) in view of Gillette (U.S. Pub. No. 2013/0298652) as applied to claim 1 above, further in view of Yasuhara (U.S. Pat. No. 8,418,674).
Regarding claim 12 which depends from claim 1, Gaikwad does not disclose wherein the sensor module comprises a vibration sensor, wherein the sensed characteristic of the internal combustion engine comprises vibration data with time.
Yasuhara, which deals in sensing engine data, teaches wherein the sensor module comprises a vibration sensor (col. 1, lines 30-35 discloses how a vibration sensor can be used to sense ignition timing), wherein the sensed characteristic of the internal combustion engine comprises vibration data with time.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Gaikwad with the vibration sensor of Yasuhar because this would give an understanding of ignition timing of the engine (col. 1, lines 30-35).
Regarding claim 13 which depends from claim 12, Yasuhara and Gaikwad discloses wherein the sensed characteristic comprises both engine crankcase pressure and engine vibration data, and wherein the processor uses both engine crankcase pressure and engine vibration data to improve accuracy of firing frequency determination (the combination of Gaikwad in view of Layher in view of Yasuhara would allow a person to not only sense the engine position but also the ignition timing associated with that position).

Response to Arguments
Applicant's arguments filed 06/27/22 have been fully considered but they are not persuasive.
Applicant argues on pages 7-10 that the Gaikwad reference fails to disclose the data analysis of the claims.  This is true but Gillette was combined in order to provide data analysis.
Applicant argues on page 10 that the Gaikwad reference would not be combined with the Gillette reference by one of ordinary skill in the art.  As cited above the Gillette reference discloses the benefits of the analysis performed and so one of ordinary skill would be motivated to combine the disclosures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747